Mr. Chief Justice Marshall
delivered the opinion of the Court, that it had no jurisdiction of the eause, as the District Judge could not sit in the Circuit Court on a writ of error from his own decision, and consequently there could be no division of opinion to be certified to this Court.a
*435Judgment. This cause came on to be heard on the transcript of the record of the Circuit Court for the District of Pennsylvania, and was argued by counsel. On consideration whereof, it Was adjudged and ordered, that the said cause be remanded to the said Circuit Court, it not appearing from the said transcript that this Court has jurisdiction in said cause.

 Neither can a cause be brought to this Court by writ of error which has been carried from the District to the Circuit Court by writ of error. The United States v. Barker, Vol. II. p. 395